                                          Case 3:20-cv-02010-WHO Document 14 Filed 07/22/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JIMMY LEE DAVIS,                                   Case No. 20-cv-02010-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING COMPLAINT
                                                 v.
                                   9

                                  10     LONDON BREED, et al.,
                                                        Defendants.
                                  11

                                  12          Plaintiff Jimmy Lee Davis is proceeding in forma pauperis under 28 U.S.C. § 1915 and,
Northern District of California
 United States District Court




                                  13   therefore, I review his operative complaint to ensure he alleges non-frivolous claims that can be

                                  14   pursued in this court. See 28 U.S.C. § 1915(e)(2)(B)(i)–(ii). If a complaint is frivolous or fails to

                                  15   state a claim, I must dismiss this case. 28 U.S.C. § 1915(e)(2).

                                  16          Magistrate Judge Kim reviewed Davis’ initial complaint and concluded that it failed to

                                  17   allege a cognizable claim against the United States. Dkt. No. 5. She dismissed the complaint, but

                                  18   gave Davis leave to amend to attempt to state a claim against an appropriate defendant in an

                                  19   amended complaint. Id.

                                  20          Davis filed an amended complaint on May 14, 2020. Dkt. No. 8. In the amended

                                  21   complaint, Davis names as defendants San Francisco Mayor London Breed and the City of San

                                  22   Francisco. The allegations against these defendants, however, are similar to the allegations in his

                                  23   initial complaint. As best I can tell, Davis realleges that: (1) Mayor Breed unlawfully confiscated

                                  24   his retroactive Social Security benefits from 2004 through 2012; (2) Mayor Breed hired assassins

                                  25   and/or ordered the police to kill Davis in order to coverup her taking his property; (3) he objects to

                                  26   a magistrate judge hearing his claims because magistrate judges have called his past claims

                                  27   “delusional” and attempted to sweep them under the rug; (4) Mayor Breed confiscated Davis’

                                  28   identification and prevented the State Department of Motor Vehicles from using a duplicate, in
                                          Case 3:20-cv-02010-WHO Document 14 Filed 07/22/20 Page 2 of 2




                                   1   order to prevent him from securing housing and in order to kill him; (5) Mayor Breed circulated

                                   2   malicious propaganda about him (that he was an FBI undercover agent who intended to “set black

                                   3   folks up”) to prevent him securing housing; (6) plaintiff was arrested and held at San Francisco

                                   4   General without cause; (7) Mayor Breed and others attempted to kill Davis while he was at San

                                   5   Francisco General by firing high powered weapons at him; and (8) all of this was done to hide the

                                   6   fact that Mayor Breed had stolen his Social Security benefits.

                                   7          Plaintiff is a frequent filer in this Court, having filed at least 30 cases as of 2019. See Case

                                   8   No. 19-3419, Dkt. No. 6. As noted by Judge Spero, all of his cases have either been dismissed for

                                   9   failure to prosecute or dismissed for failure to state a claim. Id. The allegations asserted in his

                                  10   amended complaint – namely the attempts to kill him, the attempt to cover up the stealing of his

                                  11   Social Security benefits, and his confinement at San Francisco General –have already been

                                  12   considered and dismissed in other cases for failure to prosecute or as frivolous. See id. 1-2.
Northern District of California
 United States District Court




                                  13          Viewing the allegations Davis makes in his amended complaint, I too am unable to discern

                                  14   any cognizable claim. The allegations are far-fetched, and the named defendants are linked to the

                                  15   factual allegations only through conclusory allegations of conspiracy that are not plausible. This

                                  16   case is DISMISSED under 28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state a

                                  17   cognizable claim.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 22, 2020

                                  20

                                  21
                                                                                                     William H. Orrick
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
